NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the after-final amendment filed 10/22/2021:
The amendments to claims 1, 15 and 16 are acknowledged and accepted
	The cancellation of claim 17 is acknowledged and accepted

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Amend the title to --INFORMATION PROCESSING SYSTEM, METHOD, AND STORAGE MEDIUM FOR DETECTING A POSITION OF A CUSTOMER, PRODUCT OR CARRIER USED FOR CARRYING THE PRODUCT WHEN THE CUSTOMER APPROACHES A PAYMENT LANE AND DETERMINING WHETHER THE DETECTED  POSITION ENABLES ACQUISITION OF IDENTIFICATION INFORMATION FROM THE PRODUCT--
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15 and 16, prior art fails to teach or reasonably suggest, either singly or in combination, before the identification information is acquired from the product, detect a position of a customer, the product, or a carrier used for carrying the product; determine whether or not the detected position is a position that enables acquisition of the identification information; and when it is determined that the detected position is not a position that enables acquisition of the identification information, generate notification information used for providing a notification to the customer, wherein the position of the customer, the product, or the carrier used for carrying the product is detected at a timing when the customer approaches a payment lane, in addition to the other limitations of the claims.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876